Citation Nr: 0404506	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  99-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not yet ready for appellate review.  The 
appellant last underwent a VA psychiatric examination in 
December 2000.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Further, in an October 2003 statement from the appellant's 
representative, the representative indicated that he 
submitted a VA Form 1-646, Statement of Accredited 
Representative in Appealed Case; however, no such form is 
contained in the claims folder.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103), and 
any other applicable legal precedent or 
statutory requirements are fully complied 
with and satisfied, including informing 
the appellant of the period of time which 
she has to submit additional evidence.  
Particular attention should be paid to 
the requirements as set forth in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should obtain VA records of 
treatment of the veteran for his service-
connected PTSD from the Atlanta, Georgia 
VA Medical Center (VAMC), from April 2002 
to the present.  All records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records and 
responses with the claims file.

3.  The appellant should be afforded a VA 
mental disorders examination to assess 
the severity of the appellant's service-
connected PTSD.  The claims folder, 
including VA outpatient treatment records 
dated in November 1999 and February 2000 
noting a history of the appellant having 
been terminated from his last job for 
assaulting his supervisor, examination 
reports dated in June 1999 and December 
2000, and statements, dated on February 
15, 2002, and September 8, 2003, from a 
VA physician regarding the appellant's 
symptoms and employability, should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder has been reviewed.  
The examiner should offer an opinion as 
to effect of the appellant's service-
connected PTSD on activities generally 
required in an employment situation.  The 
examiner should note what factors and 
objective findings support that opinion.

4.  The RO should advise the appellant's 
representative that a VA Form 1-646, 
dated in August 2003, is not contained in 
the claims folder.  The appellant's 
representative should be offered an 
opportunity to submit a copy of that 
completed VA Form 1-646 and/or a new VA 
Form 1-646.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The SSOC should set forth all pertinent 
laws and regulations and should include a 
discussion of the application of those 
laws and regulations to the evidence, 
including a September 8, 2003 statement 
from a VA physician.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



							(CONTINUED ON NEXT PAGE)

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


